                                            Case 3:13-mc-80053-SI Document 8 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TYRONE HURT,                                        Case No. 13-mc-80053-SI
                                   8                     Plaintiff,                          Order also to be filed in C 12-4187 EMC

                                   9              v.                                         ORDER DENYING PLAINTIFF’S
                                                                                             MOTION TO PROCEED IN FORMA
                                  10     JUDGE ALEXANDER WILLIAMS, JR.,                      PAUPERIS ON APPEAL
                                  11                     Defendant.                          Re: Dkt. No. 7

                                  12
Northern District of California
 United States District Court




                                  13          On April 13, 2021, plaintiff Tyrone Hurt filed a motion for leave to proceed in forma

                                  14   pauperis on appeal. Plaintiff states that he wishes to appeal a March 20, 2013 order issued by this

                                  15   Court; in the March 20, 2013 order, the Court conducted a pre-filing review of plaintiff’s proposed

                                  16   complaint, concluded that the complaint was frivolous, and directed the Clerk of the Court not to

                                  17   accept the new complaint for filing. See Dkt. No. 2. Plaintiff has already appealed that order – on

                                  18   April 11, 2013 (Dkt. No. 3) – and this Court denied an earlier motion to proceed in forma pauperis

                                  19   in that appeal, certifying that the appeal was not taken in good faith for the reasons set forth in the

                                  20   March 20, 2013 order. See Dkt. No. 5.

                                  21          Pursuant to Federal Rule of Appellate Procedure 24(a)(2), the Court DENIES plaintiff’s

                                  22   motion to proceed in forma pauperis on appeal and certifies that the appeal is not taken in good

                                  23   faith. The appeal is frivolous for the additional reason that it is untimely and duplicative of the

                                  24   earlier appeal.

                                  25          The Clerk shall not accept any further filings in this closed miscellaneous case.

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 21, 2021                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
